DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed June 10, 2021 have been fully considered but they are not persuasive.  Claims 1 and 11 have been amended to recite three limitations.  It is noted that the Applicants only argue that Oh doesn’t teach the third one (there are no arguments regarding the first two).
First, the controller is configured to supply the electrical power of the secondary battery to the DVRS.  Oh (par 35) discloses that a comparator unit has the ability to second the second battery.  
Second, the controller is configured to supply the electrical power of the main battery to the DVRS when the second battery is discharged.  Oh (par 35) discloses that the comparator unit selects the higher charged battery.  Thus, when the second battery is discharged, its voltage would be lower than the first battery, thereby causing the comparator to select the first battery.
Third, the controller is configured to cut off the electrical power supply from the main battery to the DVRS when a SoC value of the main battery is not greater than a reference SoC value.  This limitation was taken from claim 8 (now canceled).  As the Applicants readily admit, Oh compares the first battery voltage to the second battery voltage to create control voltage VC (Remarks, page 11, lines 8-11).  This is the comparison to determine if the first/main battery voltage is greater than a reference.  In 
The Applicants do not separately argue against the rejections of the dependent claims.  The §103 rejections are maintained.  The objection to the title is withdrawn.

Claim Objections
Claims 1 and 11 are objected to because they each recite that the controller’s selection of the two batteries is “based on a state of charge (SoC) of the main battery and a SoC of the secondary battery”.  But the amended limitations of these claims only include the SoC of the main battery.  There are no selections that are based on the SoC of the secondary battery.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme (US 2016/0137092) in view of Oh (US 2012/0327237).

a main battery (26) configured to supply electrical power to electrical devices and the DVRS (22, 24; par 40), which are mounted in a vehicle (see fig 2); 
a secondary battery (28) configured to supply electrical power to the DVRS; and 
a controller (30, 32) configured to control the electrical power supplied to the DVRS based on a state of charge (SoC) of the main battery and a SoC of the secondary battery (via sensors 29; par 61).  
The claimed limitation of a DVRS is directed to the intended use of the power control device.  MPEP §2111.02(II).  The existence of the DVRS does not change the structure or functionality of the two batteries and controller.  The main and secondary battery are “configured to supply electrical power” to the DVRS because they are batteries with electrical terminals.  Changing the type of load does not affect this structure.
Further, Thieme discloses that the batteries supply power to “other electrical components, such as the vehicle console 22 and the HVAC system 24” (par 40).  The vehicle console is the driver instrument panel, which is interpreted as including video devices (including the DVRS).  Should the Applicants amend the claim to more explicitly recite the presence of the DVRS, they are directed to the alternative §103 rejection, below. 


supply the electrical power of the secondary battery to the DVRS (par 35; Oh is configured to select either battery, which includes supplying power from the second battery); 
supply the electrical power of the main battery to the DVRS when the second battery is discharged (par 35; Oh is configured to select the higher voltage battery, which includes supplying power from the first battery when the second battery has a lower Soc (i.e. it is discharged); 
cut off the electrical power supply from the main battery to the DVRS when a SoC value of the main battery is not greater than a reference SoC value (par 35; see below).  
Oh discloses the first battery SoC is compared to the second battery SoC.  This makes the second battery SoC a “reference SoC value”.  This interpretation was made in the previous Office Action.  The Applicants have not rebutted this interpretation or presented any amendments to distinguish over it.  When the Oh main battery SoC drops below the value of the second battery SoC (i.e a reference SoC value), the controller uses VC to select the second battery.  This results in the main battery being “cut off”.  

Thieme and Oh are analogous because they are from the same field of endeavor, namely vehicle power supplies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Thieme to include the battery selection criteria, as disclosed by Oh.  The motivation for doing so would have been to meet the power needs of the load (DVRS).  By selecting the higher voltage, a sufficiently high operating voltage can be guaranteed (for longer than without the selection).  
With respect to claim 5, Oh discloses the controller is configured to supply the electrical power of the secondary battery to the DVRS during a setting time received from a user (fig 2, signal Vc; par 32, 56).  Oh discloses an external signal may select the second battery (over the first).  This signal is interpreted as being “from a user”.  When the user sends the Vc signal to command the device to select the second battery, it is “during a setting time”.
With respect to claim 6, Oh discloses when an interruption signal from the user is received before the setting time expires, the controller is configured to cut off electrical power supply from the secondary battery supplied to the DVRS (par 32, 56).  As the external signal (Vc) is used to select the second battery, it is also used to de-select the second battery.   Thus, when a user decides to no longer use the second battery, the Vc signal that they send is an “interruption signal”.  

With respect to claim 7, Oh discloses when the secondary battery is discharged before the setting time expires, the controller is configured to supply the electrical power of the main battery to the DVRS (fig 3; par 35).  Oh discloses that when the secondary battery becomes discharged (to a voltage lower than the main battery), the controller selects the main battery.  
With respect to claims 11 and 15-17, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 1 and 5-7, respectively.  The method of claim 11 does not require that the three controller supplying functionalities are intended to be carried out in any specific order.  As discussed above, Oh has the structure necessary to carry out all three.  Therefore, Oh would obviously carry out all three during the lifetime of the device. 
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Oh and Colombo (US 2005/0212491).  
With respect to claim 2, Thieme discloses the controller is configured to identify the SoC of the two batteries.  Oh also discloses the controller is configured to identify the SoC of the two batteries.  Neither reference disclose doing so through a network.  Colombo discloses that it is known for a controller to identify a battery SoC through a network (par 105).
The combination of Thieme and Oh and Colombo are analogous because they are from the same field of endeavor, namely vehicle battery state of charge sensing.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Thieme’s controller (or Oh’s controller) to be coupled to its 
Thieme’s controller retrieves battery SoC measurement.  The designation of the wiring that carries that data is an obvious modification.  Calling it a “network” does not change any functionality within the Thieme vehicle.
With respect to claim 3, Colombo teaches that CAN and LIN are known types of networks.  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Thieme’s first battery to use a CAN and the second battery to use a LIN.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
Colombo teaches that CAN and LIN are known protocols by which a battery SoC can be identified.  Thus, the skilled artisan would have looked to these (in any combination – both, the same, or two different types) to improve upon Thieme’s SoC identification. 
With respect to claim 4, the combination teaches the controller is configured to provide fault information of the DVRS to a management module of the secondary battery via the LIN.   Because the combination’s controller is coupled to the second battery through the (Colombo) LIN, it is “configured to” communicate with the second battery.  This configuration includes sensing a “fault information of the DVRS”.  As noted above, the DVRS is an intended use limitation.  

With respect to claims 12-14, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 2-4, respectively. 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Oh and Al Rasheed (US 2018/0191185).  
With respect to claim 9, Thieme and Oh each disclose the two batteries, but not how they charge each other.  Al Rasheed discloses a vehicle (fig 1-2 and 4-5; all text) with a main battery (104), a secondary battery (106), and a controller (200), wherein the controller is configured to: 
allow the secondary battery to be charged by the electrical power of the main battery when an engine of the vehicle is operating (fig 4, step 408), and 
when the engine of the vehicle is not operating, inhibit the secondary battery from being charged by the electrical power of the main battery (there is no equivalent to “charge auxiliary battery device via primary battery device” on the left side of figure 4 for when the Ignition is off).  
The combination of Thieme and Oh and Al Rasheed are analogous because they are from the same field of endeavor, namely vehicles with two batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Thieme’s batteries (or Oh’s batteries) to allow one to charge the other.  
With respect to claim 10, Al Rasheed discloses when a SoC value of the main battery exceeds a reference SoC value even though the engine of the vehicle is not operating, the controller is configured to allow the secondary battery to be charged by the electrical power of the main battery (par 42, penultimate sentence).  Al Rasheed discloses a “fourth set of switch circuits” in which all three switches (fig 5, 510-1, -2 and -3) are closed.  This would connect the two batteries and “allow” the secondary to be charged by the main.  The Al Rasheed controller is “configured to” execute this fourth set at all times, including when the ignition is off and the main battery voltage is above a reference SoC. 
With respect to claims 19-20, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 9-10, respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADI AMRANY/           Primary Examiner, Art Unit 2836